Citation Nr: 1519621	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-18 299	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an increased rating for major depression, currently evaluated as 50 percent disabling.



ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel




REMAND

The Veteran served on active duty from December 1987 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran asserts that his psychiatric symptoms are more severely disabling than the current 50 percent rating reflects.  Specifically, he asserts that his symptoms have worsened, and include panic attacks, suicidal thoughts, impaired memory, and the inability to establish and maintain effective relationships with friends and family.  See June 2013 VA Form 9.

VA mental health treatment records dated from September 2009 to March 2010 are associated with the claims file.  A September 2009 treatment record shows the Veteran reported symptoms of panic attacks, and that wet weather adversely affects his mood.  The examiner prescribed medication to treat panic attacks and depression and assigned a GAF score of 61.

A March 2009 mental health record shows the Veteran reported he believed his depression was getting better.  He reported unprovoked anger, and discussed specific events that caused him to physically act out toward others due to his anger.  The Veteran's dosage for medication was increased and the clinician prescribed an additional medication to treat depression.  A GAF score of 60 was assigned.

A December 2009 mental health treatment record reflects the Veteran having had decreased energy.  He also reported that he did not connect well with his current therapist.  He denied suicidal ideation.  The examiner's report reflects that the Veteran was found to be a potential risk for alcohol misuse.

A March 2010 mental health treatment record shows the Veteran reported suicidal ideation without intent or plan and sleep difficulty.  The examiner prescribed duloxetine, a new medication, to treat depression and anxiety, and assigned a GAF score of 55.

The Veteran was afforded a VA examination in January 2010.  He reported always feeling anxious and depressed.  The Veteran reported symptoms to include panic attacks and sleep difficulty, and that he depends on his family to help him meet his daily needs.  The examiner's report reflects the Veteran's mood was anxious, hopeless, depressed, fearful, and dysphoric.  His thought content was noted as including suicidal ideation, obsessions, preoccupation with one or two topics, ruminations, and paranoid ideation.  He had a "poverty of thought."  It was noted that the Veteran had some difficulty thinking abstractly and demonstrated obsessive, ritualistic behavior regarding his mental health issues.  The examiner noted the Veteran had problems with activities of daily living to include household chores, grooming, shopping, traveling, recreational activities, and driving.  The examiner also noted the following problems were related to the Veteran's occupational functioning:  decreased concentration, difficulty following instructions, inappropriate behavior, poor social interaction, and impaired memory.
The examiner, a licensed social worker, diagnosed Axis I depressive disorder, and opined that there was reduced reliability and productivity due to the symptoms of the Veteran's mental health disorder.  He assigned a GAF score of 50.  

In May 2013, the Veteran was afforded a VA examination for irritable bowel syndrome, Crohn's disease, ulcerative colitis, and diverticulitis.  The examiner's report reflects the Veteran reported increased anxiety and depression. 

The most recent treatment records for depression are dated in 2010.  See May 2010 VA Examination and VA Treatment Records located in VBMS.  This evidence indicates that worsening may have occurred.  Specifically, the Veteran's May 2013 statement supports the claim of worsening of the Veteran's depression symptoms.  See also June 2013 VA Form 9.  Accordingly, on remand a new VA examination should be obtained to assess the current severity of the Veteran's depression.  See 38 C.F.R. § 3.159(c).

Finally, as this matter is being remanded for the reasons set forth above, attempts should also be made to obtain any outstanding treatment records (VA or private) relevant to the appeal.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding medical records (VA or private) relevant to the appeal.  Any additional records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)

2.  After completing the action requested in paragraph 1, schedule the Veteran for an examination to determine the current severity of his depression.  The claims file, to include a copy of this remand, must be made available to the examiner for review in connection with the examination.  (Review should include the records obtained pursuant to the development sought in paragraph 1 above.)  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. 

The examiner should identify the nature, frequency, and severity of all current manifestations of the Veteran's depression.  Findings necessary to apply the rating criteria should be made by the examiner.

The examiner must also determine whether depression has caused the Veteran to be unable to obtain or maintain substantially gainful employment, including what types of employment activities are limited because of this disability and what types of employment, if any, are feasible given his education and occupational experiences.

The examiner must provide a rationale for each opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

3.  After undertaking any additional development deemed appropriate, the originating agency should re-adjudicate the issue on appeal.  If the benefit sought is not granted, a supplemental statement of the case should be issued.  The Veteran and his representative should be given opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



